     Case 3:20-cv-01552-AJB-MSB Document 17 Filed 08/21/20 PageID.849 Page 1 of 2




 1
     ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     ROBERT S. BREWER, JR.
 3
     United States Attorney
 4   DAVID M. MORRELL
     Deputy Assistant Attorney General
 5
     ALEXANDER K. HAAS
 6   Director, Federal Programs Branch
 7
     ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 8   ANDREW I. WARDEN
 9   Senior Trial Counsel
     U.S. Department of Justice
10
     Civil Division, Federal Programs Branch
11   1100 L Street, NW
     Washington, D.C. 20530
12
     Tel.: (202) 616-5084
13   Fax: (202) 616-8470
     Attorneys for Defendants
14

15

16
                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
17

18
     LA POSTA BAND OF DIEGUENO                  Case No. 3:20-cv-01552-AJB-MSB
19   MISSION INDIANS OF THE
20
     LA POSTA RESERVATION,                      NOTICE OF APPEARANCE OF
                                                COUNSEL FOR DEFENDANTS
21   Plaintiffs,
22
     v.
23

24   DONALD J. TRUMP, et al.,
25
     Defendants.
26

27

28




                      NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS - 1
     Case 3:20-cv-01552-AJB-MSB Document 17 Filed 08/21/20 PageID.850 Page 2 of 2




 1          To the clerk of court and all parties of record:
 2          Please take notice of the appearance of the following counsel on behalf of
 3   Defendants, Donald J. Trump, President of the United States, Mark T. Esper,
 4   Secretary of Defense, Chad F. Wolf, Acting Secretary of Homeland Security, and Lt.
 5   Gen. Todd T. Semonite, Commanding General of the Army Corps of Engineers, in
 6   their official capacities:
 7

 8                                ANDREW I. WARDEN
                                  U.S. Department of Justice
 9
                                  Civil Division, Federal Programs Branch
10                                1100 L Street, N.W.
11
                                  Washington, DC 20530
                                  Tel: (202) 616-5084
12                                Fax: (202) 616-8470
13                                Andrew.Warden@usdoj.gov
14

15
     Dated: August 21, 2020                    Respectfully submitted,
16

17                                             /s/ Andrew I. Warden
18
                                               ANDREW I. WARDEN
                                               Indiana Bar No. 23840-49
19
                                               Counsel for Defendants
20

21

22

23

24

25

26

27

28




                          NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS - 2
